DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 18 and 19 have been cancelled. 
Claims 1-14 have been examined. 

Allowable Subject Matter
Claims 1-14 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 09/29/2021, have been fully considered. 

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed in view of the reasons presented by the applicant in the Remarks. Claims 2-14 depend on claim 1 and are therefore, allowed by virtue of their dependency.
Prior art of record Owens teaches: A high security device includes a cryptographic processor and an access controller. The access controller includes a state machine that uses look-up tables to determine valid states of a software running on the cryptographic processor. When software starts running on the cryptographic processor, the access controller monitors the state changes that the processor requests from the software. If the state communicated by the processor matches an allowed state, the access controller enables the transition of the software from the current state to the next state. When there is a violation, remedial measures are taken. Prior art of record Grafton teaches: A system-o-chip (SoC) comprises of multiple processing cores with some processing cores operating in a secure state and some processing cores operating in a non-secure state. 
However, Owens and Grafton fail to teach: “a state machine configured to protect the resource by allowing only the secure master to transition the resource to a particular state of the state machine, and allowing only the non- secure master to transition the resource to another particular state of the state machine”, i.e., the prior arts teach a state machine that enables cryptographic processor to transition the state of a software from the current state to the next state if the next state is a valid state for the software but fails to teach allowing only the non- secure master to transition the resource to another particular state of the state machine.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9076001 Jagmag et al: Systems, methods, and other embodiments associated with implementing a secure content pipeline are described. According to one embodiment, an apparatus includes a first processor, write-only memory, and unsecure memory. The write-only memory is accessible to the first processor for writing data, wherein the write-only memory is not accessible to the first processor for reading data. The unsecure memory is accessible to the first processor for writing and reading data. According to another embodiment, a method includes receiving data to be written to a write-only memory from a first processor; writing the data to the write-only memory; and preventing read access to the write-only memory by the first processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438